     Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 1 of 7 PageID #:117



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 GEORGE MOORE, individually and on                 )
 behalf of all others similarly situated,          )
                                                   ) Case No. 18-CV-6960
                  Plaintiff,                       )
                                                   ) Judge Sharon Johnson Coleman
                  v.                               )
                                                   )
 CHW GROUP, INC., d/b/a Choice Home                )
 Warranty, a New Jersey Corporation,               )
                                                   )
                  Defendant.                       )


                               MEMORANDUM ORDER AND OPINION

        Defendant CHW Group, Inc. has moved to dismiss the Complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). In the alternative, CHW moves to strike Moore’s

class allegations pursuant to Federal Rules of Civil Procedure 12(f) or 23. For the reasons outlined

below, the Court grants CHW’s Motion to Dismiss and denies their Motion to Strike as moot [16].

Background

        Moore alleges that he added his residential phone number to the do-not-call registry on July

6, 2003. Starting in November 2016, Moore began to receive calls on his residential line soliciting

him to purchase Choice Home Warranty (“CHW”) services. Specifically, Moore received multiple

calls on November 14 and 23, 2016, followed by subsequent calls between November 2016 and

March 2017. Moore alleges that the caller did not obtain prior express consent to continue with the

call at the inception of each call.

        On November 25, 2016, Moore emailed CHW with the title “TCPA Violations” to inform

CHW of four telemarketing calls he received on November 23, 2016. In the email, Moore stated

that he never completed any contact form for CHW and had no use for their service. An agent



                                                  1
     Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 2 of 7 PageID #:117



from CHW responded to Moore that day and informed him that his phone number would be

removed from their database. Later that day, Moore received another call regarding CHW services,

and Moore again informed the agent in writing that he did not wish to be contacted. Moore emailed

CHW a third time on November 28, 2016, in response to another call he received that day and

requested that CHW stop calling him.

        On December 9 and 13, 2016, Moore received calls from CHW using a pre-recorded

solicitation. An agent called Moore on December 14, 2016, and Moore asked the agent how CHW

obtained his phone number. The agent stated that Moore had previously visited the CHW website

and inquired about a home warranty. Moore informed the agent that he had never visited the CHW

website and requested that the agent provide him the date he allegedly did so. The agent did not

provide the information and instead hung up the call. Moore continued to receive unsolicited calls

regarding CHW throughout the month of December 2016 and additional calls in January and March

2017. Several of the calls were made more than thirty days after Moore requested to no longer

receive calls.

        Moore then brought this suit, alleging that CHW violated the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., and the Illinois Telephone Solicitations Act

(“ITSA”), 815 ILCS 413/25. Moore seeks actual and statutory damages, an injunction requiring

CHW to cease all unsolicited calls, and an award of reasonable attorneys’ fees. CHW has moved to

dismiss the Complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1) and for failure to state a claim upon which relief can be granted pursuant to

Federal Rule of Civil Procedure 12(b)(6). In the alternative, CHW moves to strike Moore’s

nationwide and “fail-safe” class allegations pursuant to Federal Rules of Civil Procedure 12(f) or 23.




                                                  2
     Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 3 of 7 PageID #:117



Legal Standard

        When considering a Rule 12(b)(6) motion to dismiss, the Court accepts all of the plaintiff’s

allegations as true and views them in the light most favorable to the plaintiff. Lavalais v. Vill. of

Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). To survive a motion to dismiss, a complaint must

contain allegations that “state a claim to relief that is plausible on its face.” Id. at 632 (internal

quotations and citation omitted). The plaintiff does not need to plead particularized facts, but the

allegations in the complaint must be sufficient to “raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). Threadbare

recitals of the elements of a cause of action are not sufficient to survive a motion to dismiss.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

        A Rule 12(b)(1) motion seeks dismissal of an action over which a court allegedly lacks

subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Standing is a threshold requirement in every

federal claim and must be present at the time the lawsuit is filed. See Groshek v. Time Warner Cable,

Inc., 865 F.3d 884, 886 (7th Cir. 2017), cert. denied, 138 S. Ct. 740, 199 L. Ed. 2d 617 (2018). The

alleged injury must be “concrete” or “real”; a mere assertion of statutory damages is insufficient.

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1543, 194 L. Ed. 2d 635 (2016).

Discussion

        First, CHW contends that Count I fails to state a claim under the TCPA because Moore has

not alleged that the calls were made using a pre-recorded voice or alleged the identity of the party

making the calls. Moore alleges that CHW violated the TCPA, 47 U.S.C. § 227(b)(1)(B), by placing

pre-recorded telephone calls to residential telephone numbers without proper consent. Under the

TCPA, a plaintiff must allege the following four elements to state a cause of action: 1) a call was

made; 2) the caller used an automated telephone dialing system (“ATDS”) or artificial or pre-

recorded voice; 3) the telephone number called was to a residential line; and 4) the caller did not

                                                      3
     Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 4 of 7 PageID #:117



have prior express consent of the recipient. 47 U.S.C. § 227(b)(1)(B); 47 C.F.R. § 64.1200(a)(3);

Sojka v. DirectBuy, Inc., 35 F. Supp. 3d 996, 1000 (N.D. Ill. 2014) (Feinerman, J.).

        Moore alleges that he received a number of calls on his residential line. Although the

identity of the caller or type of call is generally not stated, Moore alleges that the calls he received

from CHW on December 9 and 13, 2016 used a pre-recorded solicitation without further detail.

Repeating an element of the cause of action without additional factual allegations is not sufficient to

state a claim under the TCPA. See, e.g., Johansen v. Vivant, Inc., No. 12 C 7159, 2012 WL 6590551, at

*3 (N.D. Ill. Dec. 18, 2012) (Aspen, J.) (dismissing TCPA claim where “Plaintiff provides[d] no

information about the two messages he allegedly received from [defendant] other than stating that

[defendant] left pre-recorded messages on his cellular phone using an ATDS”); Hanley v. Green Tree

Servicing, LLC, 934 F. Supp. 2d 977, 983 (N.D. Ill. 2013), on reconsideration (June 7, 2013) (Castillo,

J.) (same). At the very least Moore is required to plead a layman’s explanation for why he believed

that the solicitation was pre-recorded. Without this, Moore does not supply sufficient independent

facts “to raise a reasonable expectation that discovery will reveal evidence” of the alleged

misconduct. Twombly, 550 U.S. at 556. Because Count I fails to allege the second element, the Court

need not further assess whether Moore sufficiently alleges that CHW or their agent initiated the calls

at issue. The Court dismisses Count I for failure to state a claim.

        Second, CHW asserts that Count II fails to state a claim under the TCPA because Moore has

not alleged whether the calls were unlawful solicitation or the identity of the party making the

alleged calls. Count II alleges that CHW violated the TCPA by calling consumers who are registered

on the do-not-call list. The TCPA prohibits any person or entity from initiating any “telephone

solicitation” to a “residential telephone subscriber who has registered his or her telephone number

on the national do-not-call registry of persons who do not wish to receive telephone solicitations

that is maintained by the Federal Government ...” 47 C.F.R. § 64.1200(c)(2); 47 U.S.C. § 227(c)(1).

                                                     4
     Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 5 of 7 PageID #:117



Here, Moore alleges that during the series of calls he received, he was solicited to purchase CHW

services. (Dkt. 1 ¶¶ 12, 16, 41.) Although Moore could have included additional detail regarding the

nature of the solicitation, these allegations are distinct from those this Court considered in Norman v.

N. Illinois Gas Co., No. 13 CV 3465, 2014 WL 184774, at *2 (N.D. Ill. Jan. 16, 2014) (Coleman, J.).

In Norman, the plaintiff alleged that the caller requested to speak with a specific individual and did

not allege that the calls were solicitations. Id. As such, Moore sufficiently alleges that the calls were

unlawful solicitation.

        Next, the Court considers whether Moore sufficiently alleged that CHW initiated telephone

solicitation calls to Moore in violation of his registration on the do-not-call registry. Moore alleges

that he registered his residential phone number on the list in July 2003 and informed CHW about his

registration on the list, yet he continued to receive calls about CHW products. CHW contends that

despite these allegations, Moore’s claim fails because he does not allege that CHW made the calls to

Moore nor does he allege specifics regarding CHW’s do-not-call list practices. Moore’s failure to

respond to these arguments equals a concession that his TCPA do not-call-list claim should be

dismissed. See Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011). The Court dismisses Count

II with prejudice.

        Third, CHW contends that Count III fails to state a claim because Moore does not

sufficiently allege that the caller did not inquire whether the recipient consented to the solicitation.

CHW further asserts that the claim fails because Moore does not allege the time of day that the calls

were placed. Count III alleges that CHW violated ITSA by calling consumers without asking at the

beginning of the call whether the consumer consented to the solicitation. Moore does not allege

anything regarding the time when the calls were received, so the Court focuses only on whether

Moore sufficiently alleges a violation based on securing consent. See 815 ILCS 413/25(b).




                                                    5
     Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 6 of 7 PageID #:117



        ITSA requires that a live operator soliciting the sale of goods or services: (1) immediately

state his or her name, the name of the business or organization being represented, and the purpose

of the call; (2) inquire at the beginning of the call whether the person called consents to the

solicitation; and (3) if the person called requests to be taken off the contact list of the business or

organization, the operator must refrain from calling that person again and take all steps necessary to

have that person’s name and telephone number removed from the contact records of the business

or organization. 815 ILCS 413/15(b). Moore does not identify which, if any calls, during which he

was solicited to purchase CHW’s services were made by a live operator. Further, Moore does not

allege whether a live operator requested or failed to ask for his consent to continue a phone call with

him. Instead, Moore repeats the conclusory statute element that the calls he received were

“unsolicited” and consent was not requested, without any factual support. Without such allegations,

Moore fails to state a claim for a violation of ITSA.

        Next, CHW contends that Moore lacks Article III standing to pursue this case in light of the

Supreme Court’s decision in Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.

Ct. 1377, 188 L. Ed. 2d 392 (2014). In Lexmark, the Court held that a plaintiff must allege a

“concrete” or “real” injury in order to establish standing. Id. at 125–28. Lexmark, however, does

not deprive the Court of Article III standing because a violation of the TCPA causes concrete, de

facto injuries. See Aranda v. Caribbean Cruise Line, Inc., 202 F. Supp. 3d 850, 854–57 (N.D. Ill. 2016)

(Kennelly, J.); Yates v. Checkers Drive-In Restaurants, Inc., No. 17-CV-9219, 2018 WL 3108889, at *3

(N.D. Ill. June 25, 2018) (Coleman, J.). Here, Moore would have standing if he had sufficiently

alleged violations of the TCPA.

        Finally, CHW moves to strike Moore’s nationwide and “fail-safe” class allegations pursuant

to Federal Rules of Civil Procedure 12(f) or 23. Because the Court grants CHW’s motion to dismiss,

the Court does not consider these arguments at this time.

                                                    6
    Case: 1:18-cv-06960 Document #: 24 Filed: 07/17/19 Page 7 of 7 PageID #:117



Conclusion

       Based on the foregoing, the Court grants CHW’s Motion to Dismiss. The Court dismisses

Counts I and III without prejudice and Count II with prejudice. The Court denies CHW’s Motion

to Strike as moot.



IT IS SO ORDERED.



Date: 7/17/2019

                                    Entered: _____________________________
                                             SHARON JOHNSON COLEMAN
                                             United States District Court Judge




                                              7
